









 




    


                    




    
























Black Hills Corporation
Post-2018 Nonqualified Deferred Compensation Plan






































Effective Date
January 1, 2019





--------------------------------------------------------------------------------





Black Hills Corporation Post-2018 Nonqualified Deferred Compensation Plan


 
    


Article I
Establishment and Purpose                1


Article II     
Definitions                        1


Article III
Eligibility and Participation                8


Article IV
Deferrals                        9


Article V
Company Contributions                12


Article VI
Payments from Accounts                14


Article VII
Valuation of Account Balances; Investments        17


Article VIII
Administration                    18


Article IX
Amendment and Termination                19


Article X
Informal Funding                    20


Article XI
Claims                            20


Article XII
General Provisions                    24





--------------------------------------------------------------------------------







Article I
Establishment and Purpose
Black Hills Corporation (the “Company”) has adopted this Black Hills Corporation
Post-2018 Nonqualified Deferred Compensation Plan, applicable to Compensation
deferred under Compensation Deferral Agreements submitted hereunder for Plan
Years beginning on and after the Effective Date and Company Contributions
credited on or after the Effective Date.


The purpose of the Plan is to attract and retain key employees by providing them
with an opportunity to defer receipt of a portion of their salary, bonus, and
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Participating Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits attributable to services performed for it. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or a Participating Employer will remain the
general assets of the Company or the Participating Employer and shall remain
subject to the claims of the Company’s or the Participating Employer's creditors
until such amounts are distributed to the Participants.


Article II
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant in accordance with Section 6.4 hereof to receive payments to which
a Beneficiary is entitled in accordance with provisions of the Plan.



2.5
Board of Directors. Board of Directors (“the Board”) means, for a Participating
Employer organized as a corporation, its board of directors and for a
Participating Employer organized as a limited liability company, its board of
managers.








--------------------------------------------------------------------------------





2.6
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.7
Change in Control. Change in Control means, with respect to a Participating
Employer, any of the following events: (i) a change in the ownership of the
Participating Employer, (ii) a change in the effective control of the
Participating Employer, or (iii) a change in the ownership of a substantial
portion of the assets of the Participating Employer.



Change in Ownership. For purposes of this Section, a change in the ownership of
the Participating Employer occurs on the date on which any one person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Participating Employer. The acquisition by a person or group
owning more than 50% of the total fair market value or total voting power of the
stock of such Participating Employer of additional shares of such Participating
Employer shall not constitute a “change of the ownership” of such Participating
Employer.


Change in Effective Control. A change in the effective control of the
Participating Employer occurs on the date on which either: (i) a person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing 30% or more of the total voting power of the
stock of the Participating Employer, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition,
provided that the acquisition by a person or group owning more than 30% of the
total fair market value or total voting power of the stock of such Participating
Employer of additional shares of such Participating Employer shall not
constitute a “change of effective control” of such Participating Employer, or
(ii) a majority of the members of the Participating Employer’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Participating Employer.


Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition. A transfer of assets shall not be
treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the transferor corporation as determined under Treas. Reg. section
1.409A-3(i)(5)(vii)(B).


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).


Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is treated as a partnership for U.S. federal income tax purposes,
the provisions set forth above respecting a Change in Control relative to a
corporation shall be applied by analogy, and any reference to a “majority
shareholder” shall be treated as referring to a partner or member that (a)





--------------------------------------------------------------------------------





owns more than 50% of the capital and profits interest of such entity, and (b)
alone or together with others is vested with the continuing exclusive authority
to make management decisions necessary to conduct the business for which the
entity was formed.


2.8
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.



2.9
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.10
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.11
Committee. Committee means the committee appointed by the Company’s Board of
Directors to administer the Plan.



2.12
Company. Company means Black Hills Corporation.



2.13
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Retirement Account as an RSP Supplemental
Contribution, Supplemental Target Contribution, Supplemental Retirement
Contribution, or Supplemental Matching Contribution, as applicable, in
accordance with the provisions of Article V of the Plan. Unless the context
clearly indicates otherwise, a reference to a Company Contribution shall include
Earnings attributable to such contribution.



2.14
Compensation. Compensation means a Participant’s base salary, the portion of a
Participant’s incentive award under the Company’s Short Term Annual Incentive
Plan (“STIP”) that is payable in cash, the portion of a Participant’s
Performance Share Award that is payable in cash, and such other cash
compensation as may be approved by the Committee as Compensation that may be
deferred under Section 4.2 of this Plan, excluding any compensation that has
been previously deferred under this Plan or any other arrangement subject to
Code Section 409A and excluding any compensation that is not U.S. source income.
For purposes of Participant deferral elections under Article IV of this Plan,
any base salary payable after the last day of a calendar year solely for
services performed during the final payroll period described in Section 3401(b)
of the Code containing December 31 of such year shall be treated as earned
during the subsequent calendar year.



2.15
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and/or (ii)
the Payment Schedule applicable to one or more Accounts.



2.16
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



2.17
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.



2.18
Effective Date. Effective Date means January 1, 2019.








--------------------------------------------------------------------------------





2.19
Eligible Employee. Eligible Employee means an Employee who is selected as such
by the Board of Directors pursuant to Section 3.1.



2.20
Employee. Employee means a common-law employee of an Employer.



2.21
Employer. Employer means the Company and each Affiliate.



2.22
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.23
Excess Compensation. Excess Compensation means the amount by which a
Participant’s Total Compensation exceeds the Participant’s “Compensation” (as
defined in Article I of the RSP).



2.24
Flex Account. Flex Account means a Separation Account or Specified Date Account
established to record Deferrals credited to the Flex Account under the terms of
a Participant’s Compensation Deferral Agreement. Unless the Committee specifies
otherwise, a Participant may maintain no more than five (5) Flex Accounts at any
one time.



2.25
Group 1 Participant. Group 1 Participant means a Participant who is listed on
Schedule 1.



2.26
Group 2 Participant. Group 2 Participant means a Participant who is listed on
Schedule 2.



2.27
Group 3 Participant. Group 3 Participant means a Participant who is listed on
Schedule 3.



2.28
Participant. Participant means an individual described in Article III.



2.29
Participating Employer. Participating Employer means the Company and each
Affiliate who has adopted the Plan with the consent of the Company. Each
Participating Employer shall be identified on Schedule A attached hereto.



2.30
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.31
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-Based Compensation shall not include any Compensation
payable upon the Participant’s death or disability (as defined in Treas. Section
1.409A-1(e)) without regard to the satisfaction of the performance criteria.



2.32
Performance Share Award. Performance Share Award means a performance share award
granted to a Participant under the Company’s Omnibus Incentive Plan (or any
successor shareholder-approved incentive plan of the Company).



2.33
Plan. Plan means “Black Hills Corporation Post-2018 Nonqualified Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also means a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c),






--------------------------------------------------------------------------------





or the Plan or portion of the Plan and any other nonqualified deferred
compensation plan or portion thereof that is treated as a single plan under such
section.


2.34
Plan Year. Plan Year means January 1 through December 31.



2.35
Retirement Account. Retirement Account means an Account established by the
Committee to record Company Contributions allocated to the Retirement Account,
payable to a Participant following Separation from Service in accordance with
Section 6.3.



2.36
RSP. RSP means the Black Hills Corporation 401(k) Retirement Savings Plan, as
amended from time to time.



2.37
RSP Supplemental Contributions. RSP Supplemental Contributions means Company
Contributions equal to the amount, if any, of matching contributions that could
not be allocated on behalf of a Group 2 Participant under the RSP due to the
results of ADP/ACP testing for a calendar year. Group 2 Participants are listed
on Schedule 2.



2.38
Separation Account. Separation Account means an Account established by the
Committee in accordance with a Participant’s Compensation Deferral Agreement to
record Deferrals allocated to such Account by the Participant and which are
payable upon the Participant’s Separation from Service as set forth in Section
6.3. The Committee may limit the number of Separation Accounts that may be
maintained at any one time by a Participant, as set forth in the Plan’s
enrollment materials.



2.39
Separation from Service. Separation from Service means an Employee’s termination
of employment with the Employer and all Affiliates, in such manner as to
constitute a “separation from service” for purposes of Code Section 409A.



An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute, policy, or contract.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.21 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.


2.40
Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable in a future year as specified in the
Participant’s Compensation Deferral Agreement. The Committee may limit the
number of Specified Date Accounts that may be maintained at any one time by a
Participant, as set forth in the Plan’s enrollment materials.








--------------------------------------------------------------------------------





2.41
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the meaning
specified in Treas. Reg. Section 1.409A-1(d).



2.42
Supplemental Matching Contributions. Supplemental Matching Contributions means
an amount equal to a percentage of a Group 2 Participant’s Excess Compensation
for a Plan Year. Group 2 Participants and the applicable specified percentage
for each Group 2 Participant are listed on Schedule 2. Supplemental Matching
Contributions are not conditioned upon a Participant’s election to make
deferrals under this Plan or under the RSP.



2.43
Supplemental Retirement Contributions. Supplemental Retirement Contributions
means the amount by which (a) exceeds (b), where



(a)
is the amount that would have been contributed to the RSP on behalf of a Group 3
Participant as a non-safe harbor non-elective employer contribution described in
Section 7 of the RSP if such contribution were determined as a percentage of the
Group 3 Participant’s Total Compensation for a Plan Year, and



(b)
is the amount actually contributed to the RSP as a non-safe harbor non-elective
employer contribution described in Section 7 of the RSP on behalf of the Group 3
Participant for the Plan Year. Group 3 Participants are listed on Schedule 3.



2.44
Supplemental Target Contributions. Supplemental Target Contributions means an
amount equal to the specified percentage of a Group 1 Participant’s Total
Compensation for a Plan Year. Group 1 Participants and the specified percentage
for each such Participant are listed on Schedule 1.



2.45
Total Compensation. Total Compensation means ”Compensation” as defined in
Article I of the RSP, but determined without regard to the Code Section
401(a)(17) limitation.



2.46
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.



2.47
Valuation Date. Valuation Date means each Business Day.



Article III
Eligibility and Participation
3.1
Eligibility and Participation. In order to be eligible for participation in the
Plan as an “Eligible Employee”, an Employee must be selected by the Board of
Directors. For each enrollment, the Board of Directors, in its sole and absolute
discretion, shall determine eligibility for participation from among management
or highly compensated employees of the Employer who are officers appointed by
the Board of Directors in accordance with the purposes of the Plan and shall
determine the amount and type of Company Contributions, if any, to be made on
behalf of any Participant. An Employee ceases to be eligible for participation
in the Plan upon his Separation from Service or, if earlier, the date his
participation is discontinued by the Chief Executive Officer, provided that, to
the extent required to comply with Section 409A of the Code, such Employee’s






--------------------------------------------------------------------------------





Deferrals (but not his Company Contributions) shall continue to be credited to
the Employee’s Account with respect to the Plan Year in which his participation
is terminated. If a Participant or former Participant is reemployed by an
Employer following a Separation from Service, such employee will not become
eligible for participation again unless he is again designated by the Board of
Directors.


All Eligible Employees may enroll in the Plan. Eligible Employees become
Participants on the first to occur of (i) the date on which the first
Compensation Deferral Agreement becomes irrevocable under Article IV, or (ii)
the date Company Contributions are credited to an Account on behalf of such
Eligible Employee.


3.2
Duration. Only Eligible Employees may submit Compensation Deferral Agreements
during an enrollment and receive Company Contributions during the Plan Year. A
Participant who is no longer an Eligible Employee but has not incurred a
Separation from Service will not be allowed to submit Compensation Deferral
Agreements but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0). All Participants, regardless of employment
status, will continue to be credited with Earnings and during such time may
continue to make allocation elections as provided in Section 7.4. An individual
shall cease being a Participant in the Plan when his Account has been reduced to
zero (0).



3.3
Rehires. An Eligible Employee who Separates from Service and who subsequently
resumes performing services for an Employer in the same calendar year
(regardless of eligibility) will have his or her Compensation Deferral Agreement
for such year, if any, reinstated, but his or her eligibility to participate in
the Plan in years subsequent to the year of rehire shall be governed by the
provisions of Section 3.1.



Article IV
Deferrals


4.1    Deferral Elections, Generally.


(a)
A Participant may make an initial election to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. Unless an earlier date is specified in the
Compensation Deferral Agreement, deferral elections with respect to a
Compensation source (such as salary, bonus or other Compensation) become
irrevocable on the latest date applicable to such Compensation source under
Section 4.2.



(b)
A Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Section 409A, shall be considered null and void
and shall not take effect with respect to such item of Compensation. The
Committee may modify or revoke any Compensation Deferral Agreement prior to the
date the election becomes irrevocable under the rules of Section 4.2.








--------------------------------------------------------------------------------





(c)
The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to fifty percent (50%) of their
base salary, up to one hundred percent (100%) of the cash portion of their STIP
bonus earned during a Plan Year, and up to one hundred percent (100%) of the
cash portion of their Performance Share Awards that become earned and vested in
accordance with the terms of the applicable Performance Share Award.



(d)
Deferrals of cash Compensation shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so as not to
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, required employee benefit
deductions, deferrals to 401(k) plans and other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.



(e)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to a Separation Account or
to one or more Specified Date Accounts.



4.2    Timing Requirements for Compensation Deferral Agreements.


(a)
Initial Eligibility. The Committee may permit an Eligible Employee to defer
Compensation earned in the first year of eligibility for participation in the
Plan and any other nonqualified deferred compensation plan or arrangement that
would be aggregated with the Plan under Section 409A of the Code. The
Compensation Deferral Agreement must be filed within 30 days after attaining
Eligible Employee status and becomes irrevocable not later than the 30th day.



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.


(b)
Prior Year Election. Except as otherwise provided in this Section 4.2, the
Committee may permit an Eligible Employee to defer Compensation, or make a
payment election with respect to Compensation, by filing a Compensation Deferral
Agreement during the enrollment period established by the Committee and ending
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement filed
under this paragraph shall become irrevocable with respect to such Compensation
not later than the December 31 filing deadline.



(c)
Performance-Based Compensation. The Committee may permit an Eligible Employee to
defer Compensation which qualifies as Performance-Based Compensation by filing a
Compensation Deferral Agreement no later than the date that is six months before
the end of the applicable performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date the Compensation Deferral Agreement is submitted; and






--------------------------------------------------------------------------------







(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to
the satisfaction of the performance criteria, will be void unless it would be
considered timely under another rule described in this Section.


(d)
Short-Term Deferrals. The Committee may permit Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) to be deferred in accordance with the rules of Section 6.9,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 6.9(b) shall not apply to payments attributable to a
Change in Control. A Compensation Deferral Agreement submitted in accordance
with this paragraph becomes irrevocable on the latest date it could be submitted
under Section 6.9.



(e)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Committee may permit
an Eligible Employee to defer such Compensation, or make a payment election with
respect to such Compensation, by filing a Compensation Deferral Agreement on or
before the 30th day after the legally binding right to the Compensation accrues,
provided that the Compensation Deferral Agreement is submitted at least 12
months in advance of the earliest date on which the forfeiture condition could
lapse. The Compensation Deferral Agreement described in this paragraph becomes
irrevocable not later than such 30th day. If the forfeiture condition applicable
to the payment lapses before the end of such 12-month period as a result of the
Participant’s death or disability (as defined in Treas. Reg. Section
1.409A-3(i)(4)) or upon a Change in Control, the Compensation Deferral Agreement
will be void unless it would be considered timely under another rule described
in this Section.



(f)
“Evergreen” Deferral Elections. The Committee, in its discretion, may provide,
if so specified in the applicable Compensation Deferral Agreement, that
Compensation Deferral Agreements will continue in effect for subsequent years or
performance periods by communicating that intention to Participants in writing
prior to the date Compensation Deferral Agreements become irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be revoked or
modified in writing prospectively by the Participant or the Committee with
respect to Compensation for which such election remains revocable under this
Section 4.2.



A Compensation Deferral Agreement is deemed to be revoked for subsequent years
if the Participant is not an Eligible Employee as of the last permissible date
for making elections under this Section 4.2 or if the Compensation Deferral
Agreement is cancelled in accordance with Section 4.6.







--------------------------------------------------------------------------------





4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Flex Accounts, each of which shall be either a
Separation Account or a Specified Date Account. The Committee may, in its
discretion, establish in a written communication during enrollment a minimum
deferral period for the establishment of a Specified Date Account (for example,
the fourth Plan Year following the year Compensation is first allocated to such
Accounts). In the event a Participant’s Compensation Deferral Agreement
allocates a component of Compensation to a Specified Date Account that commences
payment in the year such Compensation is earned, the Compensation Deferral
Agreement shall be deemed to allocate the Deferral to the Participant’s
Specified Date Account having the next earliest payment year. If the Participant
has no other Specified Date Accounts, the Committee will allocate the Deferral
to the Retirement Account.



4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.



4.5
Vesting. Participant Deferrals of cash Compensation shall be 100% vested at all
times. Deferrals of vesting awards of Compensation shall become vested in
accordance with the provisions of the underlying award.



4.6
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
and (ii) during periods in which the Participant incurs a “disability,” meaning
that the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the calendar
year or the 15th day of the third month following the date the Participant
incurs the disability (as defined in this Section 4.6).



Article V
Company Contributions
5.1
Company Contributions. Company Contributions shall be made to a Participant’s
Retirement Account in the form of RSP Supplemental Contributions, Supplemental
Target Contributions, Supplemental Retirement Contributions, and/or Supplemental
Matching Contributions, as applicable, in accordance with this Article V.



(a)
Supplemental Matching Contributions. As of the last day of each pay period in
which a Group 2 Participant receives Excess Compensation, the Company shall
credit to the Group 2 Participant’s Retirement Account the amount of the
Supplemental Matching Contributions determined in accordance with the terms of
the Plan.



(b)
Supplemental Target Contributions. As of the last day of each Plan Year, the
Company shall credit to each Group 1 Participant’s Retirement Account the amount
of the Supplemental Target Contribution determined in accordance with the terms
of the Plan. Notwithstanding the foregoing, the Board retains discretion to
determine which Participants are Group 1 Participants and the amount, if any, of
Supplemental Target Contributions to be made with respect to individuals who
become Group 1 Participants.



(c)
Supplemental Retirement Contributions. As of the last day of each pay period in
which a Group 3 Participant receives Excess Compensation, the Company shall
credit to the Group






--------------------------------------------------------------------------------





3 Participant’s Retirement Account the amount of Supplemental Retirement
Contributions determined in accordance with the terms of the Plan.


(d)
RSP Supplemental Contributions. After the end of each Plan Year, the Company
shall determine the amount, if any, of RSP Supplemental Contributions to which a
Participant is entitled and shall credit such amount to the Participant’s
Retirement Account as of the last day of such Plan Year.



5.2
Vesting. Company Contributions vest according the schedule specified by the
Committee on or before the time the contributions are made.



Deferrals of the cash portion of Performance Share Awards will vest as provided
under the terms of the applicable award.


If no vesting schedule is otherwise specified, Company Contributions vest as
follows:


No. of Years of Service:
Vested %
  1 Years
20%
  2 Years
40 %
  3 Years
60 %
  4 Years
80 %
  5 Years
100%





Participants are credited with one year of service for each 12 month-period of
continuous service commencing on the date the Employee becomes a Participant in
the Plan and each anniversary thereof.


All Accounts become 100% vested, if while employed by an Employer, a Participant
dies, becomes disabled (within the meaning of any long-term disability plan of
the Employer that is applicable to the Participant), or his or her Employer
experiences a Change in Control.




Article VI
Payments from Accounts


6.1
General Rules. A Participant’s Accounts become payable upon the first to occur
of the payment events applicable to such Account under (i) Sections 6.2 or 6.3
(as elected, and subject to the $100,000 minimum balance requirement) and (ii)
Sections 6.4 through 6.6.



Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.9.


Payment amounts are based on Account Balances as of the last Valuation Date of
the month next preceding the month actual payment is made.


6.2
Specified Date Accounts.






--------------------------------------------------------------------------------







Commencement. Payment is made or begins in the calendar year designated by the
Participant. When a Specified Date Account is first established, the Account
will pay in the 4th calendar year following the year the Compensation Deferral
Agreement that established the Account is effective unless the Participant
designates a later calendar year. For example, a Specified Date Account
established for the 2019 Plan Year will commence in 2023, unless the Participant
designated a later calendar year.


Form of Payment. Payment will be made in a lump sum, unless the Participant
elected to receive annual installments up to five years.


The time and form of payment of Specified Date Accounts is unaffected by an
earlier Separation from Service, provided the Participant’s total Account
Balance is more than $100,000 as of his or her Separation from Service, as set
forth in Section 6.3.


6.3
Separation from Service. Upon a Participant’s Separation from Service other than
death, the Participant is entitled to receive his or her vested Retirement
Account and vested Separation Accounts.



(a)
Commencement. Each vested Retirement Account and all Separation Accounts will
commence payment in the calendar year next following the calendar year in which
the Participant’s Separation from Service occurs. Notwithstanding the foregoing,
all Accounts, including any unpaid Specified Date Accounts will be payable upon
Separation from Service if the combined Account Balance for a Participant is not
more than $100,000 as of his or her Separation from Service.



(b)
Form of Payment. The vested Retirement Account and Separation Accounts will be
paid in a single lump sum unless the Participant elected with respect to an
Account to receive annual installments up to 10 years. If the combined vested
Account Balances of all of a Participant’s Accounts on the date of a
Participant’s Separation from Service is not more than $100,000, all Accounts
will be paid in a lump sum, without regard to the provisions of Section 6.2 and
without regard to any other election the Participant may have made for such
Accounts.



(c)
Mandatory Delay for Specified Employees. Notwithstanding any other provision of
this Plan, to the extent required to comply with Code Section 409A, payment to a
Participant who is a “specified employee” as defined in Code Section
409A(a)(2)(B) will commence no earlier than six months following his or her
Separation from Service.



6.4
Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant (regardless of whether such Participant is an Employee
at the time of death), all remaining vested Account Balances shall be paid to
his or her Beneficiary in a single lump sum no later than December 31 of the
calendar year following the year of the Participant’s death.



(a)
Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the






--------------------------------------------------------------------------------





Committee; provided, however, that in the event a Participant designates his or
her spouse as a Beneficiary, such designation shall be automatically revoked
upon the dissolution of the marriage unless, following such dissolution, the
Participant submits a new designation naming the former spouse as a Beneficiary.
A Participant may from time to time change his or her designated Beneficiary
without the consent of a previously-designated Beneficiary by filing a new
designation with the Committee.
(b)
No Beneficiary. If a designated Beneficiary does not survive the Participant, or
if there is no valid Beneficiary designation, amounts payable under the Plan
upon the death of the Participant shall be paid to the Participant’s spouse, or
if there is no surviving spouse, then to the duly appointed and currently acting
personal representative of the Participant’s estate.

6.5
Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. If the emergency need cannot
be relieved by cessation of Deferrals to the Plan, the Committee may approve an
emergency payment therefrom not to exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted from the Separation Accounts and then
from the Specified Date Accounts, starting with the Account having the latest
commencement date until fully distributed, then continuing in this manner with
the next latest Account until the full amount of the distribution is made.
Emergency payments shall be paid in a single lump sum within the 90-day period
following the date the payment is approved by the Committee. The Committee may
specify that Deferrals will be distributed before any Company Contributions.



6.6
Administrative Cash-Out of Small Balances. Notwithstanding anything to the
contrary in this Article VI, the Committee may at any time and without regard to
whether a payment event has occurred, direct in writing an immediate lump sum
payment of the Participant’s Accounts if the balance of such Accounts, combined
with any other amounts required to be treated as deferred under a single plan
pursuant to Code Section 409A, does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B), provided any other such aggregated amounts are
also distributed in a lump sum at the same time.



6.7
Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this Article VI, the Board, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of an Account, provided such acceleration
is permitted under Treas. Reg. Section 1.409A-3(j)(4). The Board may also, in
its sole and absolute discretion, delay the time for payment of an Account, to
the extent permitted under Treas. Reg. Section 1.409A-2(b)(7).



6.8
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made in each
subsequent payment period until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b), where (a) equals the Account Balance as of
the last Valuation Date in the month






--------------------------------------------------------------------------------





preceding the month of payment (or as of such other date as approved by the
Committee to facilitate administration of the Plan) and (b) equals the remaining
number of installment payments. For purposes of Section 6.9, installment
payments will be treated as a single payment. If an Account is payable in
installments, the Account will continue to be credited with Earnings in
accordance with Article VII hereof until the Account is completely distributed.


6.9
Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan for the applicable
payment event, provided such modification complies with the requirements of this
Section 6.9.



(a)
Time of Election. The modification election must be submitted to the Committee
not less than 12 months prior to the date payments would have commenced under
the Payment Schedule in effect prior to modification (the “Prior Election”).



(b)
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the Prior Election. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A. If the Participant modifies only the form,
and not the commencement date for payment, payments shall commence on the fifth
anniversary of the date payment would have commenced under the Prior Election.



(c)
Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date.



(d)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules or payment events of any other Accounts. A
modification election has no effect on the lump sum cash out for Account
Balances at or below $100,000 as provided in Section 6.3.



Article VII
Valuation of Account Balances; Investments
7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Valuation of Accounts shall be performed under procedures
approved by the Committee.



7.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Board, in accordance with the
provisions of this Article VII (“investment allocation”).



7.3
Investment Options. Investment options will be determined by the Board. The
Board, in its sole discretion, shall be permitted to add or remove investment
options from the Plan menu from time to time, provided that any such additions
or removals of investment






--------------------------------------------------------------------------------





options shall not be effective with respect to any period prior to the effective
date of such change.


7.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


7.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.



7.6
Valuations Final After 180 Days. The Participant shall have 180 days following
the Valuation Date on which the Participant failed to receive the full amount of
Earnings and to file a claim under Article XI for the correction of such error.





Article VIII
Administration
8.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.



8.2
Withholding. The Employer may withhold or cause to be withheld from any amounts
payable under the Plan all federal, state, local and other taxes as shall be
legally required to be withheld. Further, with respect to any federal, state,
local and other taxes that may be required to be withheld at any time as a
result of the crediting, vesting or payment of benefits under the Plan, the
Employer shall have the right to (a) require a Participant to pay or provide for
payment of any such taxes, or (b) withhold any such taxes from any compensation
otherwise payable in cash to the Participant.






--------------------------------------------------------------------------------







8.3
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee, its delegees and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.



8.4
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



8.5
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.



Article IX
Amendment and Termination
9.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. Each
Participating Employer may also terminate its participation in the Plan.



9.2
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Account Balances of any Participant accrued as of the date
of any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date). The Board of Directors of the
Company may delegate to the Committee the authority to amend the Plan without
the consent of the Board of Directors for the purpose of: (i) conforming the
Plan to the requirements of law; (ii) facilitating the administration of the
Plan; (iii) clarifying provisions based on the Committee’s interpretation of the
Plan documents; and (iv) making such other amendments as the Board of Directors
may authorize. No amendment is needed to revise the list of Participating
Employers set forth on Schedule A attached hereto.



9.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).








--------------------------------------------------------------------------------





9.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.



Article X
Informal Funding
10.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.



10.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.



Notwithstanding the foregoing, in the event of a Change in Control, the Company
shall (a) establish a rabbi trust (unless a rabbi trust has already been
established before the Change in Control), (b) make a contribution to such rabbi
trust in an amount equal to the accrued liabilities under this Plan as of the
date of the Change in Control, and (c) make such additional contributions to the
rabbi trust thereafter as may be necessary from time to time to reflect any
subsequent increase in liabilities under the Plan after the Change in Control.




Article XI
Claims
11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the “Claimant”). Notice of a
claim for payments shall be delivered to the Committee within 90 days of the
latest date upon which the payment could have been timely made in accordance
with the terms of the Plan and Code Section 409A, and if not paid, the
Participant or Beneficiary must file a claim under this Article XI not later
than 180 days after such latest date. If the Participant or Beneficiary fails to
file a timely claim, the Participant forfeits any amounts to which he or she may
have been entitled to receive under the claim.



(a)
In General. Notice of a denial of benefits (other than claims based on
disability) will be provided within 90 days of the Committee’s receipt of the
Claimant's claim for






--------------------------------------------------------------------------------





benefits. If the Committee determines that it needs additional time to review
the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial 90-day period. The extension will not be
more than 90 days from the end of the initial 90-day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision.


(b)
Disability Benefits. Notice of denial of claims based on disability will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits. If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.



(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing. Any electronic notification shall
comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial shall set forth the
specific reasons for denial in plain language. The notice shall: (i) cite the
pertinent provisions of the Plan document, and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including the right to appeal the decision, the deadline by
which such appeal must be filed and a statement of the Claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse decision on
appeal and the specific date by which such a civil action must commence under
Section 11.4.



In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.







--------------------------------------------------------------------------------





11.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relating to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The review shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Appeals Committee may, in its sole discretion and if
it deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.



(a)
In General. Appeal of a denied benefits claim (other than a disability benefits
claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.



(b)
Disability Benefits. Appeal of a denied disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted in
accordance with applicable Department of Labor regulations.



The Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information





--------------------------------------------------------------------------------





submitted by the Claimant, the Appeals Committee shall render a decision on its
review of the denied claim.


(c)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set forth the reasons
for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA, following an adverse decision on review
and the specific date by which such a civil action must commence under Section
11.4.


For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.


11.3
Legal Action. A Claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or administrative remedies under
Sections 11.1 and 11.2. No such legal action may be brought more than twelve
(12) months following the notice of denial of benefits under Section 11.2, or if
no appeal is filed by the applicable appeals deadline, twelve (12) months
following the appeals deadline.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a change in
control as defined in Section 11.3, the Participant or Beneficiary may file a
claim directly with the trustee for reimbursement of such costs, expenses and
fees. For purposes of the preceding sentence, the amount of the claim shall be
treated as if it were an addition to the Participant’s or Beneficiary’s Account
Balance and will be included in determining the Participating Employer’s trust
funding obligation under Section 10.2.


11.4
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.





Article XII
General Provisions
12.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such






--------------------------------------------------------------------------------





purported assignment shall be null, void and of no effect, nor shall any such
interest or any such benefit be subject in any manner, either voluntarily or
involuntarily, to anticipation, sale, transfer, assignment or encumbrance by or
through any Participant, spouse or Beneficiary. Notwithstanding anything to the
contrary herein, however, the Committee has the discretion to make payments to
an alternate payee in accordance with the terms of a domestic relations order
(as defined in Code Section 414(p)(1)(B)).


The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



12.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means (such as secure facsimile) as is established by the
Committee. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:



Black Hills Corporation
P.O. Box 1400
Rapid city, sd 57709
attn: human resources/RETIREMENT SERVICES


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


12.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



12.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current






--------------------------------------------------------------------------------





mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing. The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored. If the Committee is unable to locate
the Participant or Beneficiary after five years of the date payment is scheduled
to be made, provided that a Participant’s Account shall not be credited with
Earnings following the first anniversary of such date on which payment is to be
made and further provided, however, that such benefit shall be reinstated,
without further adjustment for interest, if a valid claim is made by or on
behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.


12.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.



12.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
South Dakota shall govern the construction and administration of the Plan.



12.10
Compliance With Code Section 409A; No Guarantee. This Plan is intended to be
administered in compliance with Code Section 409A and each provision of the Plan
shall be interpreted consistent with Code Section 409A. Although the Company
intends for the Plan to comply with Code Section 409A, the tax treatment of
benefits under the Plan is not warranted or guaranteed, and neither the Company,
any other Employer, the Committee, nor the Board of Directors (nor any of their
delegates) shall be held liable for any taxes, interest, penalties or other
monetary amounts that may be owed by any Participant, Beneficiary or other
taxpayer claiming benefits hereunder. No Employer shall have any legal
obligation to a Participant with respect to taxes imposed under Code Section
409A.





IN WITNESS WHEREOF, the undersigned executed this Plan as of the 21st day of
December, 2018, to be effective as of the Effective Date.




Black Hills Corporation


By: David R. Emery (Print Name)


Its: Chairman and CEO (Title)




/s/ David R. Emery (Signature)





--------------------------------------------------------------------------------







Schedule A


Participating Employers


Black Hills Corporation
Black Hills Service Company LLC




Schedule 1 - Group 1
Participants Eligible for Supplemental Target Contributions


Name
Percentage of Total Compensation
Scott Buchholz
14.0%
Linn Evans
20.0%
Brian Iverson
  8.0%
Rich Kinzley
17.5%
Perry Krush
14.5%
Jennifer Landis
  8.0%
Mark Lux
   8.0%
Marne Miller Jones
  8.0%
Esther Newbrough
  8.0%
Kimberly Nooney
  8.0%
Ivan Vancas
  8.0%
Stuart Wevik
  8.0%



The Board, may in its discretion, designate individuals who become Participants
after January 1, 2019, as Group 1 Participants. Each such Participant so
designated will be eligible for an 8% Supplemental Target Contribution.





--------------------------------------------------------------------------------







Schedule 2 - Group 2
Participants Eligible for Supplemental Matching Contributions


Name
Percentage of Total Compensation
Scott Buchholz
6%
Linn Evans
6%
Brian Iverson
6%
Rich Kinzley
6%
Perry Krush
6%
Jennifer Landis
6%
Mark Lux
6%
Marne Miller Jones
6%
Esther Newbrough
6%
Kimberly Nooney
6%
Ivan Vancas
6%
Stuart Wevik
6%



The Board may, in its discretion, designate individuals who become Participants
after January 1, 2019, as Group 2 Participants. For each such Participant so
designated, the percentage of Total Compensation to be allocated as a
Supplemental Matching Contribution shall be 6%.





--------------------------------------------------------------------------------







Schedule 3 - Group 3
Participants Eligible for Supplemental Retirement Contributions


Name
Linn Evans
Brian Iverson
Rich Kinzley
Jennifer Landis
Mark Lux
Marne Miller Jones
Esther Newbrough
Kimberly Nooney
Ivan Vancas





The Board may, in its discretion, designate individuals who become Participants
after January 1, 2019, as Group 3 Participants. For each such Participant so
designated, the percentage of Total Compensation to be allocated as a
Supplemental Retirement Contribution shall be based upon the RSP points schedule
in the Black Hills Corporation 401(k) Retirement Savings Plan.









